1

2

3

4

5

6                                     UNITED STATES DISTRICT COURT
7                                              DISTRICT OF NEVADA
8                                                            ***
9        ANDRUE JEFFERSON,                                       Case No. 3:19-cv-00331-LRH-WGC
10                                               Petitioner,
               v.                                                ORDER
11

12       PERRY RUSSELL, et al.,
13                                          Respondents.
14

15            This is a habeas corpus proceeding under 28 U.S.C. § 2254. As directed by this
16   court’s order of June 24, 2019 (ECF No. 3), Andrue Jefferson, a Nevada prisoner, has
17   paid the filing fee for this action. Thus, the Clerk will be ordered to file Jefferson’s
18   habeas petition (ECF No. 1-1) and motion for appointment of counsel (ECF No. 1-2).
19            The court has reviewed the habeas petition pursuant to Rule 4 of the Rules
20   Governing Section 2254 Cases in the United States District Courts. The petition will be
21   served upon the respondents and will require a response. 1
22            Jefferson’s motion for appointment of counsel will be denied. “Indigent state
23   prisoners applying for habeas corpus relief are not entitled to appointed counsel unless
24   the circumstances of a particular case indicate that appointed counsel is necessary to
25
     1
      Jefferson’s petition indicates that it is a “protective petition” and that he requests a stay under Rhines v. Weber,
26   544 U.S. 269 (2005). ECF No. 1-1, pp. 1, 86. His request is premature until he identifies or presents claims for which
     he has failed to exhaust state court remedies and makes the necessary showing. See Rhines, 544 U.S. at 275 (purpose
27   of stay and abeyance is to allow petitioner to return to state court to exhaust previously unexhausted claims).

28
1    prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986)

2    (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam)). The court may,

3    however, appoint counsel at any stage of the proceedings “if the interests of justice so

4    require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases;

5    Chaney, 801 F.2d at 1196. It appears to the court that appointment of counsel is not

6    warranted in this case.

7             IT IS THEREFORE ORDERED that the Clerk of the Court is directed to

8    separately file the petition for writ of habeas corpus and the motion for appointment of

9    counsel, each of which is currently attached to the in forma pauperis application at ECF

10   No. 1.

11            IT IS FURTHER ORDERED that the Clerk is directed to add Aaron D. Ford,

12   Attorney General of the State of Nevada, as counsel for respondents.

13            IT IS FURTHER ORDERED that the Clerk is directed to electronically serve

14   upon respondents a copy of the petition for writ of habeas corpus and a copy of this

15   order.

16            IT IS FURTHER ORDERED that respondents will have 60 days from the date on

17   which the petition is served upon them to appear in this action, and to answer or

18   otherwise respond to the petition. If respondents file an answer, petitioner will have 60

19   days to file a reply to the answer. If respondents file a motion to dismiss, petitioner will

20   have 60 days to file a response to the motion to dismiss, and then respondents will

21   have 30 days to file a reply to petitioner’s response.

22            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel is

23   DENIED.

24            DATED this 5th day of August, 2019.

25

26                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                   2
